Citation Nr: 9928597	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  99-16 500	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

This matter relating to attorney fees arises from a July 15, 
1999, rating decision of the Department of Veterans Affairs 
(VA) regional office (RO) which resulted in the award of 
past-due benefits to the veteran.  

By letter dated August 6, 1999, the RO notified the veteran 
and the attorney of the payment of past-due benefits and the 
referral of the file to the Board of Veterans' Appeals 
(Board) for a decision concerning the attorney's eligibility 
for payment of a fee for his service from the 20 percent of 
past-due withheld by the RO.  They were given 30 days within 
which to submit evidence or argument to the Board concerning 
the payment of attorney fees.  No response has been received 
from the veteran.  However, the representative submitted an 
itemized list of expenditures in September 1999.  


FINDINGS OF FACT

1.  The Board has not promulgated a final decision on the 
issues of entitlement to an increased disability evaluation 
for arthritis of the knee or for a left wrist disability, 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
or entitlement to Dependents' Educational Assistance.

2.  Past-due benefits were awarded to the veteran on the 
basis of a July 15, 1999, rating decision which increased the 
disability rating for the service-connected arthritis of the 
knee from a 10 percent to a 20 percent rating, increased the 
disability evaluation for a left wrist disability from a 
noncompensable rating to a 10 percent rating, established 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) 
and established basic entitlement to Dependents' Educational 
Assistance.  


CONCLUSION OF LAW

The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board concerning the issue 
of entitlement to an increased disability evaluation for 
arthritis of the knee or for a left wrist disability, 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
or entitlement to Dependents' Educational Assistance have not 
been met.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1998); 38 
C.F.R. § 20.609(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations stipulate three 
criteria that must be met before an attorney or agent may 
charge claimants or appellants for their services before VA 
concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West Supp. 1997); 38 C.F.R. § 20.609(c) (1998).  These 
criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In February 1997, the veteran and attorney R.R. entered a fee 
agreement which provided that R.R. was to represent the 
veteran before the Board in his "claim for service connected 
disability".  The veteran agreed " that my attorney shall 
charge and receive as his fee an amount equal to twenty 
percent (20 %) of the past-due benefits which are awarded..."  
.

In a July 15, 1999, rating decision, the RO increased the 
disability rating for the service-connected arthritis of the 
knee from a 10 percent to a 20 percent rating, increased the 
disability evaluation for a left wrist disability from a 
noncompensable rating to a 10 percent rating, established 
entitlement to a TDIU and established basic entitlement to 
Dependents' Educational Assistance.  The Board has rendered 
no final decision on any of these issues.  

As no final decision has been promulgated by the Board with 
respect to the issues of entitlement to an increased rating 
for arthritis of the knee, an increased rating for a left 
wrist disability, TDIU or education benefits, the Board 
concludes that the attorney is not eligible for the payment 
of attorney fees from past-due benefits awarded as a result 
of these grants of benefits.  Therefore, the RO will not pay 
to the attorney the amount of the past-due benefits withheld 
pending this decision.  The attorney is ordered to refund to 
the veteran any moneys paid by him for the attorney's 
representation before VA concerning these issues.  As a 
reduction in the fee is ordered, the attorney must credit the 
account of the claimant with the amount of the reduction and 
refund any excess payment on the account to the claimant not 
later than the expiration of the time within which the ruling 
may be appealed to the United States Court of Appeals for 
Veterans Claims.  38 C.F.R. § 20.609(i).  Failure to do so 
may result in proceedings under 38 C.F.R. § 14.633 to 
terminate the attorney's right to practice before VA and the 
Board and/or prosecution under 38 U.S.C.A. § 5905.


ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before VA concerning the issue of 
entitlement to an increased rating for arthritis of the knee, 
an increased rating for a left wrist disability, TDIU or 
education benefits.  The fee is reduced to $0.  The amount in 
excess of $0 received by the attorney for fees for service 
before VA is to be refunded to the claimant.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

 


